Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In Re: Titus County, Texas                                     Original Mandamus Proceeding

No. 06-13-00050-CV                                      Opinion delivered by Justice Moseley,
                                                        Chief Justice Morriss and Justice Carter
                                                        participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. We instruct the trial court to vacate its May 10,
2013, order granting the motion to quash the deposition notice of William Priefert. The writ will
issue only if the trial court fails to comply within fourteen days.

                                                         RENDERED AUGUST 28, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk